                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

NICHOLAS D GOMPERT,

                      Plaintiff,                                     7:19CV5007

        vs.                                                     AMENDED FINAL
                                                              PROGRESSION ORDER
COXBILL COMPANY, and COLE
COXBILL,

                      Defendants.

       THIS MATTER is before the Court on the parties’ Unopposed Motion to Amend Final
Progression Order. (Filing No. 27.) The Motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court's earlier final progression order remain
in effect, and in addition to those provisions, the following shall apply:

       1)     The Pretrial Conference is scheduled to be held before the undersigned magistrate
              judge on November 16, 2020 at 10:00 a.m., and will be conducted by
              internet/telephonic conferencing. Counsel shall use the conferencing instructions
              assigned to this case to participate in the conference. (If counsel wishes to appear
              in person, counsel must contact chambers requesting permission to do so. Before
              contacting chambers to request such relief, counsel shall confer regarding the
              issue.) The parties’ proposed Pretrial Conference Order and Exhibit List(s) must
              be emailed to bazis@ned.uscourts.gov, in Word format, by 12:00 p.m. on
              November 11, 2020. The trial date in this matter will be set at the pretrial
              conference.

       2)     A telephonic conference to discuss the status of case progression and the parties’
              interest in settlement will be held with the undersigned magistrate judge on July
              13, 2020 at 3:00 p.m. by telephone. Counsel shall use the conferencing instructions
              assigned to this case to participate in the conference.

       3)     The deadline for serving initial mandatory disclosures under Rule 26(a)(1) is
              September 15, 2019.

       4)     The deadlines for moving to amend pleadings or add parties are:

                     For the defendant(s):                 October 15, 2019

       5)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is July 1, 2020. Motions to compel discovery
              under Rules 33, 34, and 36 must be filed by July 15, 2020

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
                  filed without first contacting the chambers of the undersigned magistrate judge to
                  set a conference for discussing the parties’ dispute.

         6)       The deadlines for identifying expert witnesses expected to testify at the trial, (both
                  retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                  Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          February 28, 2020
                            For the defendant(s):                          February 28, 2020

         7)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          April 30, 2020
                            For the defendant(s):                          April 30, 2020

         8)       The deposition deadline is July 20, 2020.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 10.

                       b. Depositions will be limited by Rule 30(d)(1).

         9)       The deadline for filing motions to dismiss and motions for summary judgment is
                  August 1, 2020.

         10)      The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is August 1, 2020.

         11)      Motions in limine shall be filed seven days before the pretrial conference. It is not
                  the normal practice to hold hearings on motions in limine or to rule on them prior
                  to the first day of trial. Counsel should plan accordingly.

         12)      The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         13)      All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge, including all requests for changes of trial dates.
                  Such requests will not be considered absent a showing of due diligence in the timely
                  progression of this case and the recent development of circumstances, unanticipated
                  prior to the filing of the motion, which require that additional time be allowed.


         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
Dated this 12th day of February, 2020.
                                         BY THE COURT:


                                         s/ Susan M. Bazis
                                         United States Magistrate Judge
